PER CURIAM.
When this case was submitted, the case of Commissioner of Internal Revenue v. W. O. Culbertson, Sr. and Gladys Culbertson, pending in the Supreme Court on writ of certiorari from this court’s decision in 5 Cir., 168 F.2d 979, had been or was about to be submitled. Since questions arising in this case were quite similar to questions under review there, we passed the decision of this case until the determination of that one. On June 27, the Supreme Court rendered its opinion and decision in the Culbertson case, reversing our decision “with directions to remand the cause to the Tax Court for further proceedings in conformity with this opinion.” 69 S.Ct. 1210, 1217. Of the opinion that the same course should be pursued here, we order a reversal of the Tax Court’s opinion and judgment and remand this ■cause to the Tax Court for further proceedings in conformity with the opinion of the Supreme Court in Commissioner v. Culbertson, with the right in either of the *606parties to offer such additional evidence as would be appropriate in the light of the Supreme Court’s decision in the Culbertson case.